Case 1:19-cr-00251-RDM Document 77 Filed 04/15/21 Page 1of5

US DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v. :

: CRIMINAL No. 19 - CR - 251 (RDM)
ANDRA VANCE :
DEFENDANT

 

NOTICE OF FILING

Mr. Vance, through counsel, respectfully moves this court for permission to late file the
attached Proposed Jury Instruction on Missing witness and the Adverse Inference that applies.

In response to the court’s Minute Order, filed on April 12, 2021, the defense counsel’s
delay was attributable to the defendant’s desire to call the complainant as a witness. His counsel
provided me with an address, however the residents in that building maintain that he is no longer
there. Counsel was aware of the court’s previous order requiring instructions be filed by a certain
date. The issue of the government electing not to call the complainant has been before the court
for almost a year. Counsel requested a special instruction and it was not filed timely. However, it
certainly should come as no surprise to the government. Notwithstanding that, the court did order
that this instruction be filed months ago and counsel failed to timely file it. If the court wants to
know the specific reasons, counsel can provide them to the court Ex Parte. Last counsel would
ask that the court not penalize Mr. Vance because this instruction is late filed.

Respectfully submitted,

| A AGN See
ernard S. Grimm

Counsel for Andra Vance
The Law Office of Bernard Grimm

409 7th Street N.W., Suite 300
Washington D.C. 20004
Case 1:19-cr-00251-RDM Document 77 Filed 04/15/21 Page 2 of 5

US DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA

Vv. .
: CRIMINAL No. 19 - CR - 251 (RDM)
ANDRA VANCE
DEFENDANT

 

PROPOSED ADVERSE INFERENCE INSTRUCTION

Andra Vance, through undersigned counsel, files this proposed jury instruction regarding
Adverse Interest.

I am instructing you that the government has the burden of proving Mr. Vance’s guilt
Beyond A Reasonable Doubt. Mr. Vance is presumed innocent therefore has no obligation to
present any testimony or evidence, and you cannot infer anything if he has not provided evidence
you thought would be forthcoming. It is the government’s burden to prove this case Beyond a
Reasonable Doubt. The government has elected not to call the person seen in the video that is
interacting with Officer Vance, running away and being chased by both police officers.

You may conclude that had they called this witness, his testimony would have been
unfavorable to the government’s case.

ARGUEMENT

Mr. Vance is prepared to argue the why the instruction submitted by the defendant is in
balance with the law, and the unique facts of this case.

Mr. Craig has been arrested over 16 times in the District of Columbia alone. He has at
least 3 prior alias’s and perhaps has abused drugs in the past. Counsel has never heard or
witnessed the government employing a tactic or trial strategy like this in 26 years. However,

given the potential impeachment Mr. Craig would be subject to, shielding the jury from this
Case 1:19-cr-00251-RDM Document 77 Filed 04/15/21 Page 3 of5

makes sense. Unfortunately, it also interferes with the search for the truth and Mr. Vance’s right
to confront his accusers. See Davis v. Alaska, Crawford v. Washington. The government is often
surrounded with unsavory witnesses given the nature of crime and where it occurs. That doesn’t
give them the right to transgress the defendant’s right to a fair trial under the Due Process
Clause. Mr. Craig should not be regarded as the complainant in this case. No evidence will be
before the jury that he ever wanted charges filed. His only interest was to assault Officer Vance ,
which was overheard by numerous witnesses. How can a jury render a reliable verdict when they
will never know Mr. Craig’s lengthy record, which is admissible under Rule 609 or evidence of
previous attempts to escape the police? All have direct bearing on his credibility. If the court
accepts the government’s argument on how the case should be presented to the jury, then it is
endorsing that the jury should be kept in the dark regarding the most important witness in the
case. If the government proceeds in this fashion, the only relief that Mr. Vance has is to request
that the court give the requested instruction. See Katkish v. District of Columbia, 763 A.2d 703

(D.C. 2000).

Respectfully submitted, :

Pom Y Daye

Bernard S. Grimm

Counsel for Andra Vance

The Law Office of Bernard Grimm
409 7th Street N.W., Suite 300
Washington D.C. 20004
Case 1:19-cr-00251-RDM Document 77 Filed 04/15/21 Page 4of5

Certificate of Service
| hereby certify that this motion was filed with the court through the PACER, ECF filing
protocol this 15" of April 2021, which will automatically generate a copy and make it available

to opposing counsel Assistant United States Attorney’s, Donald Tunnage and Kendra Briggs.

Powel 2. Dragan

Bernard S. Grimm
Counsel for Andra Vance
The Law Office of Bernard Grimm

409 7th Street N.W., Suite 300
Washington D.C. 20004
Case 1:19-cr-00251-RDM Document 77 Filed 04/15/21 Page 5of5

US DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA

Vv. :
: CRIMINAL No. 19 - CR - 251 (RDM)
ANDRA VANCE
DEFENDANT

 

[PROPOSED] ORDER
Upon consideration of the defendant’s motion for Leave to Late File the defendant’s

proposed instruction on Adverse Inference, that request is hereby GRANTED.

 

Judge Randolph D. Moss

US. District Court for the District of Columbia
E. Barrett Prettyman U.S. Courthouse

333 Constitution Ave., N.W.

Washington, D.C. 20001

COPIES TO:

Kendra Davis Briggs

United States Attorney’s Office
555 4" Street NW

Washington, DC 20530

Donald Walker Tunnage
U.S. Department of Justice
Civil Rights Division

950 Pennsylvania Ave, NW
Washington, DC 20005

Bernard S. Grimm
Counsel for Andra Vance
The Law Office of Bernard Grimm

409 7th Street N.W., Suite 300
Washington D.C. 20004
